      Case 1:11-cv-00691-LAK-JCF Document 2140 Filed 01/07/19 Page 1 of 1




                                                                                   Randy M. Mastro
                                                                                   Direct: +1 212.351.3825
                                                                                   Fax: +1 212.351.5219
                                                                                   RMastro@gibsondunn.com




January 7, 2019


VIA ECF

The Honorable Lewis A. Kaplan
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:     Chevron Corp. v. Donziger, et al., Case No. 11 Civ. 0691 (LAK)

Dear Judge Kaplan:

        I write as counsel for Chevron Corporation (“Chevron”) to provide the Court with
additional information regarding Chevron’s proposed alternative neutral forensic expert
pursuant to this Court’s November 29, 2018 order. Dkt. 2137. In that order, the Court asked
Chevron to advise the Court whether “LIFARS, LLC, is or has been retained by Chevron
Corporation or Gibson Dunn in any matter, related or otherwise and, if it now is retained, the
general nature of the current retention.” In response to the Court’s request, I can advise the
Court that LIFARS has not been retained in any matter by Chevron Corporation. LIFARS
performed discrete consulting work for Gibson Dunn with respect to an unrelated matter, for
a client other than Chevron Corporation, handled by different attorneys at the firm; but that
work is not ongoing. LIFARS is not otherwise retained by Gibson Dunn in relation to any
matter.

        As always, we appreciate Your Honor’s consideration.



                                             Respectfully,

                                             /s/ Randy M. Mastro


                                             Randy M. Mastro


cc: All Counsel of Record via ECF
